DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-4, 6-10 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments and amendments in regards to claims 11-12 and 14 are not persuasive.  In regards to claim 11, Applicant has amended the claim to recite determining, based on one or more environmental metadata elements.  Applicant argues that Hunter’s temperature value would not enhance a sensory experience and Hunter’s temperature monitor would not be part of the Mickelsen synchronized integrated enhanced sensing experience.  The Examiner disagrees and notes that the temperature value would allow the system to tailor an advertisement/supplemental content based on the temperature in the room.  The Examiner notes that the majority of the claim is taught by Mickelsen, where Hunter has been applied to teach determining, based on one or more environmental metadata elements (temperature value), at least one supplemental content item different from the at least one environmental effect (presenting an advertisement that is displayed on a display device and not an effect based on control of an environmental device).  The rejection stands.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929).
	Referring to claim 1,	Mickelsen also discloses determining, by a first computing device (see video analysis module 26 in first computing device 10 in Figure 3) based on comparing the determined one or more features of a segment of a content item (see analysis of a “scene” in Paragraph 0033) to a feature database, one or more events in the segment (see Paragraph 0035 for determining actions that can be taken based on the video analysis in Paragraph 0033 and further note Paragraph 0035 for matching the determined visual cues with sensory experiences adjacent to the user).
	Mickelsen also discloses generating, based on the determined one or more events, one or more environmental metadata elements associated with the segment and comprising data for controlling output of a plurality of environmental effect by one or more environmental devices (see Paragraph 0038 for generating an integrated enhanced sensory experience containing metadata that is synchronized with the scenes in the video content and Paragraph 0041) and information indicating which of the plurality of environmental effects to output (see Paragraph 0038 for generating weights that determine which environmental effects to transmit to the environmental devices).
	Mickelsen also discloses sending, to a second computing device, playback data for causing output of the segment of the content item (see Paragraphs 0017-0018 for sending the video content to video display 20 in Figure 3) and the one or more environmental metadata elements for causing output, based on the information, of one or more of the plurality of environmental effects (see Paragraph 0038 for generating weights that determine which environmental effects to transmit to the environmental devices  and Paragraph 0044 for sending environmental information (commands) which includes the translated environmental metadata element).
	Mickelsen fails to teach information that indicates an order associated with output of the plurality of environmental effects and one or more of the plurality of environmental effects are output based on the information.
	Filippini discloses an environmental effects system that creates and transmits information that indicates an order associated with output of the plurality of environmental effects and one or more of the plurality of environmental effects are output based on the information (see Paragraphs 0022 and Paragraphs 0029-0034 for a remapping module that alters the order of environmental effects that are output by the environmental effect generators 141-145).
	It would have been obvious a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the environmental effect output system, as taught by Mickelsen, using the remapping module, as taught by Filippini, for the purpose of providing a mechanism by which environmental effects can be widely distributed around a viewing room, synchronized with media content (see the bottom of Paragraph 0021 of Filippini).

	Referring to claim 2, Mickelsen discloses that the playback data comprises audio data and video data for causing output of the segment by one or more output devices (see Paragraph 0012 and display 20 in Figure 3) and wherein the one or more environmental metadata elements comprise data for causing one or more environmental device, separate from the output device to output one or more of the plurality of environmental effects comprising secondary visual output (see Paragraphs 0038, 0041 and 0044).

	Referring to claim 3, Mickelsen discloses that the content item comprises a plurality of segments (see Paragraph 0033-0034), sending, to the second computing device and for each segment of the plurality of segments, playback data for causing output of the segment (see Paragraph 0036 for the video data stream being in MPEG-type format, which includes a transport stream with elementary streams and a PID to identify streams and further includes tables such as the PAT and PMT which represent playback information for each stream within the transport stream) and an environmental metadata element associated with the segment (see Paragraph 0041 for controlling an environmental device based on the environmental commands sent to each environmental device during a particular segment of the video content).

	Referring to claim 6, Mickelsen discloses generating, by filtering an environmental data track based on data associated with the second computing device, a filtered environmental data track, wherein the environmental data track comprises the environmental metadata element and one or more environmental metadata elements associated with one or more other segments of the content item, wherein the sending the one or more environmental metadata elements comprises sending the filtered environmental data track (see Paragraph 0038 for determining a final set of integrated events used to generate the environmental commands to control secondary devices during viewing of the video content).

	Referring to claim 8, Mickelsen discloses analyzing text associated with an audio portion of the segment and determining, based on the analyzing of the text, one or more additional events, wherein the generating comprises generating, based on the determined one or more additional events, the environmental one or more metadata elements (see Paragraphs 0026-0032).

	Referring to claim 27, Filippini discloses that the information indicating the order associated with output of the plurality of environmental effects comprises information indicating a first environmental effect, of the plurality of environmental effects to be selected for output if an environmental device capable of outputting the first environmental effect is available (see Paragraph 0034) and information indicating a second environmental effect, of the plurality of environmental effects, to be selected for output if no environmental device capable of outputting the first environmental effect is available (see Paragraph 0029 for providing information identifying an environmental effect to be executed by a light source, but no device is available in the light position identified in the information, the remapping module 126 then finds a different light source because the requested light source position is not available).
	
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929) in view of Reichow et al. (U.S. Patent Application Publication 2018/0103287).
Referring to claim 4, Mickelsen and Filippini disclose all of the limitations in claim 1, as well as that the one or more environmental metadata elements comprise location data indicating, for one or more environmental effects output by one or more environmental devices outputting the environmental effect to the environmental device (see Paragraph 0041 for controlling lights during a segment of the video content in Mickelsen).
Mickelsen and Filippini fail to teach indicating a location in front of the users of an output device used to output the content item.
Reichow discloses that the lights can be located in front of the users watching the television and controlling the lights in conjunction with the television program the users selected to view (see Figure 2 and Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the lights, as taught by Mickelsen and Filippini, using the location of the lights in front of the user watching the television, as taught by Reichow, for the purpose of telling a story and/or magically transform the space into a multidimensional and immersive entertainment space (see the bottom of the Abstract).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929) in view of Gutta (U.S. Patent Application Publication 2006/0174275).
	Referring to claim 7, Mickelsen and Filippini disclose all of the limitations of claim 1, but fail to teach determining one or more video features, of the one or more video features, based on a histogram associated with the segment, and wherein the determining the one or more events comprises comparing the one or more video features to video features associated with each of a plurality of visual event types.
	Gutta discloses determining the one or more features comprises determining one or more video features based on a histogram associated with the segment, and wherein the comparing comprises comparing the video features to video features associated with each of a plurality of visual event types (see Paragraphs 0023-0025).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen and Filippini, using the histogram feature video analysis functionality, as taught by Gutta, for the purpose of learning and recognize the shows of interest for a particular viewer (see Paragraph 0023).
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929) in view of Hunter et al. (U.S. Patent Application Publication 2003/0061607).
	Referring to claim 9, Mickelsen and Filippini disclose all of the limitations of claim 1, as well as sending determined supplemental content items to a viewer’s second computing device/mobile phone (see Paragraph 0042 of Mickelsen), but fail to teach determining, based on the one or more environmental metadata elements, at least one supplemental content item.
	Hunter discloses determining, based on the one or more environmental metadata elements, at least one supplemental content item (see Paragraphs 0059 and claims 21, 61 and 120).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen and Filippini, using the supplemental content determination functionality, as taught by Hunter, for the purpose of providing on-demand entertainment content coupled with periodically updated advertising (see Paragraph 0010 of Hunter).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929) in view of Washington et al. (U.S. Patent Application Publication 2008/0235200).
Referring to claim 10, Mickelsen and Filippini disclose all of the limitations of claim 1, as well as determining features by analyzing data (see the rejection of claim 1), but fail to teach transcoding the data associated with the content for the segment and determining the features during transcoding of the video or audio.
Washington discloses transcoding data associated with content for a segment and determining features during transcoding of video or audio (see Paragraph 0047).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen and Filippini, using the transcoding functionality, as taught by Washington, for the purpose of providing flexible techniques for identifying protected content (see Paragraph 0004 of Washington).


Claims 11-12, 14 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929) in view of Hunter et al. (U.S. Patent Application Publication 2003/0061607).
	Referring to claim 11, Mickelsen discloses determining, by a computing device and for a content item, one or more environmental metadata elements, where each of the one or more environmental metadata elements comprises data for causing one or more environmental devices, separate from an output device used to output the content item, to output at least one environmental effect and sending, to a second computing device, media information comprising playback data to cause the output of the content item, environmental information comprising the one or more environmental metadata elements (see the rejection of claim 1) and at least one supplemental content item (see Paragraph 0042 and the rejection of claim 9).
	Hunter discloses determining, based on the one or more environmental metadata elements, at least one supplemental content item different from the at least one environmental effect (see Paragraphs 0059 and claims 21, 61 and 120).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen, using the supplemental content determination functionality, as taught by Hunter, for the purpose of providing on-demand entertainment content coupled with periodically updated advertising (see Paragraph 0010 of Hunter).
	
Referring to claim 12, see the rejection of claim 11 and note that the supplemental content of Hunter is an advertisement. 

Referring to claim 14, Mickelsen discloses determining, by analyzing at least one video or audio of the content item, one or more features (see Paragraphs 0035 and 0038 for determining actions that can be taken based on the video analysis in Paragraph 0033 and further note Paragraph 0035 for matching the determined visual cues with sensory experiences adjacent to the user).
Mickelsen also discloses determining, based on comparison of the determined one or more features to a feature database, one or more events in the content item (see Paragraphs 0043-0044 for determining sensory events that can be triggered by comparing the features determined by video and audio analysis to data in features databases 42 and 44).
Mickelsen also discloses generating, based on the determined one or more events, the one or more environmental metadata elements (see Paragraphs 0047-0048).

Referring to claim 28, Mickelsen discloses that an environmental effects comprises a temperature output (see Paragraph 0039).

Referring to claim 29, Mickelsen discloses determining, based on the one or more environmental metadata elements, an availability status of one of the one or more environmental devices (see Paragraphs 0007, 0025 and 0039).
Mickelsen also discloses determining, based on the availability status, the supplemental content item (see Paragraph 0039 for determining the effects that the device supports and Paragraph 0042 for providing a supplemental content item to a cell phone based on the determined effects).


Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Dorrendorf et al. (U.S. Patent No. 10,554,435) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929).
	Referring to claim 21, Mickelsen discloses determining, by a first computing device )see video analysis module 26 in first computing device 10 in Figure 3) and based on one or more events in a content item, environmental information for controlling one or more environmental devices in association with output of the one or more events (see analysis of a “scene” in Paragraph 0033 and Paragraph 0035 for determining actions that can be taken based on the video analysis in Paragraph 0033 and further note Paragraph 0035 for matching the determined visual cues with sensory experiences adjacent to the user).
	Mickelsen also discloses receiving, by the first computing device from a second computing device via a network, a request for the content item (see Paragraphs 0017-0018 for requesting video content to video display 20 in Figure 3).
	Mickelsen also discloses sending, to the second computing device via the network, playback data for causing output of the content item (see Paragraphs 0017-0018 for displaying the requested video content on video display 20 in Figure 3).
	Mickelsen fails to teach also receiving the filtered environmental information to the second computing device.
	Dorrendorf teaches receiving the filtered environmental information to the second computing device (Figure 1 teaches that content comprises the video content and effects tracks and Figure 2 and Column 8, Lines 20-40 for the user device receiving the digital content that contains the video content and effects tracks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the lights, as taught by Mickelsen, using environmental information at the requesting device, as taught by Dorrendorf, for the purpose of enhancing user experiences of digital content in smart environments (see Column 1, Lines 56-57 of Dorrendorf).
Mickelsen and Dorrendorf fail to discloses modifying, based on the request and a comparison between the environmental information and data associated with the second computing device, the environmental information.
Filippini discloses modifying, based on the request (see Paragraph 0021) and a comparison between the environmental information and data associated with the second computing device, the environmental information (see Paragraphs 0029-0034 for the remapping module using the location and availability of the secondary/environmental device and the effects needed to be executed by the secondary/environmental devices and determining that if an effect cannot be rendered, do not render the effect, thereby modifying the environmental information to not be executed because no device is available to execute the command at the proper device).  The Examiner further notes the rejection of claims 1 and 27 for adjusting the order associated with the output of the environmental effects.
It would have been obvious a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the environmental effect output system, as taught by Mickelsen, using the remapping module, as taught by Filippini, for the purpose of providing a mechanism by which environmental effects can be widely distributed around a viewing room, synchronized with media content (see the bottom of Paragraph 0021 of Filippini).  

	Referring to claim 22, see the rejection of claim 2.

	Referring to claim 23, see the rejection of claims 1 and 27.

	Referring to claim 24, Mickelsen disclose determining one or more events based on one or more content features comprising at least one of audio features or video features (see Paragraphs 0033 and 0037).

	Referring to claim 26, Mickelsen discloses that the data associated with the second computing device comprises data indicating at least one environmental device associated with the second computing device and one or more capabilities of the at least one environmental device (see Paragraph 0044).
	Filippini discloses that the comparison between the environmental information and the data associated with the second computing device comprises a comparison between one or more environmental effects indicated by the environmental information and the one or more capabilities (see Paragraphs 0029-0034 for the remapping module using the location and availability of the secondary/environmental device and the effects needed to be executed by the secondary/environmental devices and determining that if an effect cannot be rendered, do not render the effect, thereby modifying the environmental information to not be executed because no device is available to execute the command at the proper device).

	 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Dorrendorf et al. (U.S. Patent No. 10,554,435) in view of Filippini et al. (U.S. Patent Application Publication 2018/0336929) in further view of Miller et al. (U.S. Patent Application Publication 2019/0081811).
Referring to claim 25, Mickelsen, Dorrendorf and Filippini disclose all of the limitations of claim 21, but fail to teach generating the filtered environmental information further based on a user profile associated with the second computing device.
Miller discloses generating filtered environmental information further based on a user profile associated with a computing device (see Abstract, Paragraphs 0004 and 0029).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the filtering of environmental information, as taught by Mickelsen, Dorrendorf and Filippini, using the user profile functionality, as taught by Miller, for the purpose of improving the operation, control, and oversight of hospitality properties (see Paragraph 0004 of Miller).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


June 8, 2022